            Case 1:20-cv-03780-SAG Document 6 Filed 04/12/21 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

 MARTIN GRIJALVA TOBAR,

     Plaintiff,

     v.                                                     Civil Action No.: SAG-20-3780

 LAURA ARMSTEAD, et al.,

     Defendants.


                                         MEMORANDUM

          Plaintiff Martin Grijalva Tobar, who is incarcerated at Patuxent Institution (“Patuxent”),

has requested permission to proceed in forma pauperis pursuant to 28 U.S.C. § 1915(a). Because

Plaintiff appears indigent, his request to proceed without pre-payment of the filing fee is granted.

          Plaintiff filed an Amended Complaint on February 17, 2021, pursuant to the Court’s Order

issued January 6, 2021. ECF No. 4. The Amended Complaint, filed pursuant to 42 U.S.C. § 1983,

has been reviewed by the Court with respect to the 28 U.S.C. §§ 1915(e)(2)(B) and 1915A criteria.

          Plaintiff alleges that he “fought to get his disciplinary sanction reversed through the

administrative prison process.” ECF No. 4 at 4, ¶ 1. He states that Defendants Owens and Jobe

deprived Plaintiff of his constitutional rights in July 2019 when they searched his cell and

confiscated his Muslim oils. Id. at 4, ¶ 2. Plaintiff asserts that Defendant Jobe falsified test results

to indicate that the oils were positive for opiates and amphetamines and wrote two allegedly false

disciplinary reports. Id. As a result of the disciplinary charges, Plaintiff states he was sent to

solitary confinement and lost good conduct credits and his job. Id. at 4 ¶¶ 2, 4. Plaintiff claims

that Defendant Armstead failed to overturn the charges on appeal. Id. at 4, ¶ 3.
          Case 1:20-cv-03780-SAG Document 6 Filed 04/12/21 Page 2 of 5



       Plaintiff asserts that he has suffered an “atypical and significant” hardship due to his

placement in solitary confinement for 15 days even though he “was proven innocent of the charges

by D.O.C.’s own appeal process…” Id. at 5, ¶ 5. He states that there was no legitimate penological

interest in his segregation as it was based on falsified drug and misconduct reports. Id. According

to Plaintiff, for those 15 days he was confined to his cell for 23 hours a day every other day and

24 hours a day for four days a week. Id. at 5, ¶ 6. Additionally, he was limited to two showers

per week; no outdoor recreation time, visitation, or work; and did not have access to the library,

gym, or bedding exchange. Id. Plaintiff seeks monetary and declaratory relief. Id. at 5-6.

       For the reasons discussed below, Plaintiff's Amended Complaint is dismissed with

prejudice for failure to state a claim pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1).

Sections 1915(e)(2)(B) and 1915A of 28 U.S.C. require the Court to conduct an initial screening

of this complaint. The Court is required to dismiss a complaint if the action (i) is frivolous or

malicious; (ii) fails to state a claim upon which relief may be granted; or (iii) seeks monetary relief

against a defendant who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b).

       In prison disciplinary proceedings where a prisoner faces the possible loss of good conduct

credits he is entitled to certain due process protections. Wolff v. McDonnell, 418 U.S. 539, 563-

64 (1974). Additionally, substantive due process is satisfied if the disciplinary hearing decision

was based upon “some evidence.” Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 455

(1985). Based on a finding of insufficient evidence, the sanctions imposed against Plaintiff were

vacated on appeal. ECF No. 4 at ¶ 6; see ECF No. 1-1 at 4. The question remains whether a defect

at one level of prison disciplinary proceedings can be “cured” by actions taken at an internal

appellate level and/or in new proceedings. In other words, did vacating Plaintiff’s convictions on

appeal cure the due process violation committed at the disciplinary hearing? A number of courts



                                                  2
          Case 1:20-cv-03780-SAG Document 6 Filed 04/12/21 Page 3 of 5



have examined this issue and concluded that “there is no denial of due process if the error the

inmate complains of is corrected in the administrative appeal process.” Morissette v. Peters, 45

F.3d 1119, 1122 (7th Cir. 1995) (citing Harper v. Lee, 938 F.2d 104, 105 (8th Cir. 1991)); Young

v. Hoffman, 970 F.2d 1154, 1156 (2nd Cir. 1992) (“administrative reversal constituted part of the

due process protection [inmate] received, and it cured any procedural defect that may have

occurred”), cert. denied, 114 S. Ct. 115 (1993).

       The gravamen of Plaintiff’s Amended Complaint is that his due process rights were

violated because he served 15 days in disciplinary segregation and lost good conduct credits before

the sanctions were vacated on appeal. There is no question that Plaintiff has a liberty interest in

maintaining earned good conduct credits. It is well established that the revocation of good conduct

credits may not take place without first providing the inmate with the protections of procedural

due process. See Wolff v. McDonnell, 418 U.S. 539, 557 (1974). In the instant case, however,

Plaintiff’s good conduct credit was restored, as required by the appellate order vacating Plaintiff’s

conviction and sanctions. See ECF No. 1-1 at 4. Thus, any due process violation that took place

at Plaintiff’s hearing was cured by the restoration of his good conduct credits.

       Plaintiff maintains, however, that vacating his sanctions did not correct the damage he

sustained as a result of his conviction because he was wrongfully confined to segregation for 15

days. ECF No. 4 at ¶ 5. The liberty interest Plaintiff asserts is tenuous at best. The touchstone

for determining whether or not a particular housing assignment within the prison invokes a liberty

interest has been explained by the Supreme Court. “[T]hese interests will be generally limited to

freedom from restraint which, while not exceeding the sentence in such an unexpected manner as

to give rise to protection by the Due Process Clause of its own force, nonetheless imposes atypical

and significant hardship on the inmate in relation to the ordinary incidents of prison life.” Sandin



                                                   3
          Case 1:20-cv-03780-SAG Document 6 Filed 04/12/21 Page 4 of 5



v. Conner, 515 U.S. 472, 484 (1995). In Beverati v. Smith, 120 F.3d 500, 504 (4th Cir. 1997), this

standard was applied to allegations that confinement to administrative segregation for six months

in “cells [that] were infested with vermin; were smeared with human feces and urine; and were

flooded with water from a leak in the toilet on the floor above.” The Court held that those

conditions did not implicate a liberty interest in avoiding administrative segregation because they

did not represent a significant hardship. Id.

       Given this analysis, Plaintiff’s confinement to disciplinary segregation was not a

significant hardship. The conditions of confinement on disciplinary segregation that Plaintiff

alleges here do not begin to approach the level of significant hardship contemplated by the

applicable standard. This conclusion precludes a claim for damages under § 1983 for the 15 days

that Plaintiff spent on disciplinary segregation status. Wycoff v. Nichols, 94 F.3d 1187, 1190 (8th

Cir. 1996); see also Ragan v. Lynch, 113 F.3d 875 (8th Cir. 1997).

       Plaintiff is forewarned that his right to pursue relief in federal court at public expense will

be greatly curtailed if he has three actions or appeals dismissed under the provisions of 28 U.S.C.

§§ 1915(e)(2)(B)(i) or (ii) and 1915A(b)(1). Specifically, if he has “on three or more prior

occasions, while incarcerated or detained in any facility, brought an action or appeal in a court of

the United States that was dismissed on the grounds that it is frivolous, malicious, or fails to state

a claim upon which relief may be granted, unless” he can establish he “is under imminent danger

of serious physical injury.” 28 U.S.C. § 1915(g). Additionally, dismissal with or without prejudice

for any of the grounds enumerated in 28 U.S.C. §§ 1915(e)(2)(B)(i) or (ii) constitutes a “strike”

under the Act. Lomax v. Ortiz-Marquez, 140 S.Ct. 1721, 1724 (2020), see also 28 U.S.C.

§ 1915(g).




                                                  4
           Case 1:20-cv-03780-SAG Document 6 Filed 04/12/21 Page 5 of 5



       This case is dismissed with prejudice under 28 U.S.C. § 1915(e)(2)(B) (ii) for failure to

state a claim and this dismissal constitutes a “strike” under 28 U.S.C. § 1915(g). A separate order

follows.


April 12, 2021                                       ____________/s/_________________
Date                                                 Stephanie A. Gallagher
                                                     United States District Judge




                                                5
